Citation Nr: 0016382	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  94-27 050	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for arthritis of multiple 
joints.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military for more 
than 20 years.  He retired in August 1992.

In April 1993, the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Francisco, California, denied the 
veteran's claims for service connection for arthritis of 
multiple joints, chronic low back pain, and residuals of 
hepatitis A.  The RO granted his claims of service connection 
for various other conditions, including arthralgia of both 
hands and knees.  In October 1993, after considering 
additional evidence, the RO confirmed the denials of service 
connection for the multiple joint arthritis, chronic low back 
pain, and residuals of hepatitis A.  The veteran appealed to 
the Board of Veterans' Appeals (Board).  In March 1994, he 
testified at a hearing at the RO in Columbia, South Carolina.  
After considering the hearing testimony, and the other 
evidence of record, the hearing officer continued to deny the 
claims.  That RO thereafter forwarded the appeal to the 
Board.

After conducting a preliminary review of the record, the 
Board remanded all of the claims to the RO in March 1997 for 
further development and consideration.  In March 1998, the 
Board denied the claim of service connection for residuals of 
hepatitis A and again remanded the claims for multiple joint 
arthritis and chronic low back pain.  The RO subsequently 
granted service connection for the low back disability in 
July 1998, but continued to deny service connection for 
arthritis of multiple joints.  Consequently, the RO returned 
that claim to the Board for further appellate consideration.  
In March 1999, the Board again remanded the claim of service 
connection for multiple joint arthritis to the RO.


FINDING OF FACT

No competent evidence has been presented to show that the 
veteran has arthritis of any joint confirmed by x-ray 
evidence, which is in turn related to military service.  


CONCLUSION OF LAW

The claim for service connection for arthritis of multiple 
joints is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the military for more 
than 20 years.  In August 1991, while in service, he was seen 
for complaints of pain and swelling in the proximal 
interphalangeal (PIP) joints of the second and fifth fingers 
of his right hand and in the interphalangeal (IP) joint of 
his right thumb.  Also, when later examined in September 
1991, he continued to experience mild swelling of the fingers 
on his right hand, and the provisional diagnosis was 
"polyarthritis rule out rheumatoid arthritis."  The 
eventual diagnostic impression was "polyarthralgia and joint 
swelling."  "Polyarthralgia/itis" again was noted a few 
months later, in February 1992, and service medical records 
(SMRs) dated in May 1992 further note a one-to-two-year 
history of polyarthralgia and arthritis, with an increase in 
persistent pain and stiffness beginning in February 1992.  
The symptoms primarily were affecting the veteran's hands and 
knees, and to a lesser extent his shoulders, elbows, wrists, 
ankles and feet.  There was no x-ray evidence of arthritis in 
service.  He retired from the military in August 1992.

When initially examined by VA for compensation purposes after 
service, in October 1992, it was noted that the veteran had 
"pain in multiple joints including the small joints of the 
hands with sausage shaped deformity and pain and tenderness 
over bilateral sacroiliac joints, may be secondary to fever, 
rheumatoid arthritis or spondyloarthropathy."  X-rays of his 
ankles, knees, hands, and right shoulder were all negative 
for any signs of arthritis.

The veteran received additional treatment in a VA outpatient 
rheumatology clinic on various occasions during 1992 and 1993 
for pain, stiffness, swelling, etc., in multiple joints.  His 
doctors suspected that his symptoms were most likely due to 
fibromyalgia rather than rheumatoid arthritis.  He since has 
submitted medical treatise evidence discussing how 
fibromyalgia is usually treated, the prognosis for people who 
have it, the causes and symptoms commonly associated with it, 
and the bases for diagnosing it.

The veteran underwent another VA compensation examination in 
April 1997.  He indicated that he continued to experience 
pain in the joints of several areas of his body (e.g., low 
back, shoulders, elbows, hands, knees, ankles, etc.).  X-rays 
of these areas were all negative for signs or other clinical 
indications of arthritis.  The pertinent diagnoses were:  1) 
chronic mechanical low back pain with normal neurological 
examination, 2) mild impingement syndrome of both shoulders 
with essentially full range of motion and normal 
neurovascular examination of both upper extremities, 3) 
normal examination of both elbows, 4) mild dorsal bogginess 
of the right hand, possibly consistent with a dorsal wrist 
ganglion, 5) mild patellofemoral syndrome of both knees with 
the possibility of degenerative meniscal injury bilaterally, 
and 6) essentially normal examination of the right ankle.

A VA rheumatologist who subsequently examined the veteran in 
April 1998 indicated that he had minimal impingement of the 
metacarpophalangeal (MCP) and PIP joints of the second and 
third fingers of both hands.  There were no signs of nodules 
on the hands.  The examiner indicated that these findings 
were the same as those reported in 1991.  He also indicated 
that x-rays taken during his evaluation of the veteran 
continued to be negative ("remain normal").  In commenting 
on the veteran's medical history, the examiner noted that 
another rheumatologist who had examined the veteran in 1991 
"thought he had [rheumatoid arthritis]" and started him 
on injections of nonsteroidal anti-inflammatory drugs 
(NSAIDS), but that he had continued to experience waxing and 
waning pain since that time despite the treatment.  The VA 
rheumatologist diagnosed polyarthritis of the small joints of 
both hands and degenerative joint disease (DJD) of the spine.

Because the VA rheumatologist did not comment on the etiology 
of his diagnosis, insofar as whether the polyarthritis and/or 
DJD was due to the veteran's service in the military or 
originated in service, the Board remanded the claim to the RO 
in March 1999 for a supplemental opinion concerning this.  

Since the VA rheumatologist was not available to submit a 
supplemental opinion, the veteran was reexamined by another 
VA physician in August 1999, who also reviewed the evidence 
pertinent to this appeal.  The veteran said that he began 
experiencing pain (and "aching") in his fingers in 1987, 
while on active duty in the military, and that his symptoms 
were especially prevalent after working long days typing, 
when he also experienced mild swelling.  He also said that he 
continued to experience these symptoms, particularly at the 
end of the day after multiple repetitive tasks.  He denied 
experiencing any weakness.  His other complaints (a "dull 
ache," etc.) concerned his low back.  The diagnoses at the 
conclusion of the evaluation were:  1) mechanical low back 
pain without bony or neuromuscular cause and 2) no evidence 
of severe arthritis of the hands.

II.  Analysis

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military, or for aggravation 
during service of a preexisting condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 
38 C.F.R. §§ 3.303(a), 3.306.  Arthritis will be presumed to 
have been incurred in service if manifested to a compensable 
degree of at least 10 percent within one year after service.  
This presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

If chronicity of disease or injury in service is not shown, 
or is legitimately questioned, then a showing of continuity 
of symptomatology following service is required to support 
the claim.  When, however, the disease is shown as chronic in 
service, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).

The preliminary determination that must be made in a case, as 
here, involving a claim for VA compensation benefits is 
whether the claim is "well grounded," meaning at least 
"plausible, meritorious on its own or capable of 
substantiation."  38 U.S.C.A. § 5107(a).  If the veteran has 
not satisfied this threshold evidentiary burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is well grounded, there 
is no duty to assist him in developing the evidence pertinent 
to his claim, and it must be denied.  See Morton v. West, 
12 Vet. App. 477, 485-86 (1999); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997); Slater v. Brown, 9 Vet. App. 240, 243 
(1996).

The United States Court of Appeals for Veterans Claims 
(Court) has held that evidence pertaining to each of three 
elements must be submitted in order to make a claim for 
service connection well grounded.  There must be competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus, or link, between the in-service injury or disease and 
the current disability.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps, 126 F.3d at 1468.  Such a claim need 
not be conclusive-but only possible-to satisfy the initial 
burden of 38 U.S.C.A. § 5107(a).  To be well grounded, 
however, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 
3 Vet. App. 261, 262-63 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless they are inherently incredible or the fact 
asserted is beyond the competence of the person making the 
assertion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible or possible is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  A claimant cannot 
meet this burden merely by presenting lay testimony, because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. at 495.

The veteran alleged during his March 1994 hearing, and in 
several written statements, that he has multiple joint 
arthritis as a result of his service in the military or 
that it at least initially was manifested during service-
thereby warranting a grant of service connection.  Although 
his complaints of pain, swelling, stiffness, etc., are well 
documented in the medical and other evidence of record, there 
still currently is no objective clinical confirmation by x-
ray evidence that he indeed has arthritis in any area of his 
body-regardless of whether it be his hands, fingers, wrists, 
elbows, shoulders, knees, ankles, low back, etc.  The VA 
physician who examined him most recently, in August 1999, did 
not diagnose arthritis or otherwise indicate that it was 
latently present or affecting any joint of his body.  
Although some of the other doctors who examined him prior to 
that evaluation, including the VA rheumatologist in April 
1998, either suspected that he had arthritis or concluded 
that he did by making such diagnoses as "polyarthritis of 
the small joints of both hands" and "degenerative joint 
disease of the spine," there was never any x-ray evidence to 
support the diagnosis.  In fact, even those doctors 
acknowledged that the x-rays taken during their evaluations 
were completely negative and did not show any signs or 
clinical indications whatsoever of arthritis.  The x-rays 
that were taken during the other evaluations, both during and 
since service, also were negative for signs or indications of 
arthritis.  This is critically important in this appeal 
because, for the veteran to receive compensation benefits 
from VA for arthritis, it first must be confirmed by x-rays, 
and it has not been.  See e.g., 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (1999).  Furthermore, to the extent that he 
experiences (and has experienced) pain in his hands, knees, 
and low back, he already is receiving compensation benefits 
from VA for this; he has a 20 percent rating for the 
"arthralgia" (painful joints) affecting his hands and 
knees, and a 10 percent rating for his low back condition 
that causes pain in the lumbar segment of his spine.  
Evidence supporting a claim of service connection for 
arthritis, which is the particular condition at issue in this 
case, has not been presented.  Caluza, supra.

It also is worth noting that some of the physicians who have 
examined the veteran have attributed his multiple joint pain 
and other symptoms to conditions other than arthritis.  Of 
note, the VA physician who examined him in the outpatient 
clinic in December 1992 suspected the symptoms were due to 
fibromyalgia rather than rheumatoid arthritis.  Similarly, 
most of the doctors who examined and treated him during 
service attributed his symptoms to polyarthralgia, not 
arthritis, and the VA physician who examined him in April 
1997 attributed the symptoms to a number of factors-
impingement syndrome referable to the shoulders, dorsal 
bogginess referable to the right hand, possibly due to a 
ganglion cyst, patellofemoral syndrome referable to the knees 
as a residual of a meniscal injury.  Also, the elbows and 
ankles were unremarkable during that evaluation.  
Nevertheless, even at times when arthritis was diagnosed, it 
was never clinically confirmed by x-ray, as it must be for 
service connection to be warranted because, without this 
evidence, there is no competent medical evidence of current 
disability.  And, as alluded to above, evidence of current 
disability, and of a relationship between the disability and 
the veteran's service in the military, are requirements for a 
well-grounded claim.  See Caluza, 7 Vet. App. at 506; 
see also Lathan v. Brown, 7 Vet. App. 359 (1995); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

Neither the veteran nor his representative profess to have 
any professional medical expertise and/or training.  Thus, 
they do not have the medical competence to diagnose arthritis 
or to etiologically link it to the veteran's service in the 
military.  See Espiritu v. Derwinski, 2 Vet. App. at 494-95.  
Although they can comment on things they personally have 
witnessed, such as the veteran experiencing visible 
discomfort in various areas of his body due to pain, they 
cannot, in turn, link it to his military service.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board emphasizes that 
more is required to well ground a claim than mere allegations 
alone; rather, there also must be medical evidence supporting 
the allegations, and sufficient evidence in that regard has 
not been presented.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).


ORDER

Service connection for arthritis of multiple joints is 
denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

